IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 42432

STATE OF IDAHO,                                  )     2015 Unpublished Opinion No. 609
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 2, 2015
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
FREDDIE WALTER TEWS, JR.,                        )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Order relinquishing jurisdiction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                    and GRATTON, Judge
                     ________________________________________________

PER CURIAM
       Freddie Walter Tews, Jr. pled guilty to possession of a controlled substance. I.C. § 37-
2732(c)(1). The district court sentenced Tews to a unified term of four and one-half years, with
a minimum period of confinement of two years. Tews filed an I.C.R 35 motion, which the
district court denied. The district court retained jurisdiction, and Tews was sent to participate in
the rider program.
       After Tews completed his rider, the district court relinquished jurisdiction. Tews appeals,
claiming that the district court erred by refusing to grant probation. He also argues his sentence
is excessive and constitutes an abuse of discretion.

                                                 1
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Tews has
failed to show that the district court abused its discretion in relinquishing jurisdiction.
       Tews also contends that his sentence is excessive and constitutes an abuse of discretion.
Sentences are reviewed for an abuse of discretion.        Our appellate standard of review and the
factors to be considered when evaluating the reasonableness of a sentence are well-established.
State v. Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776,
769 P.2d 1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982);
State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a
sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170
P.3d 387, 391 (2007).
       Tews argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Tews’s case. The record does not indicate that the district court
abused its discretion in sentencing.
       The order of the district court relinquishing jurisdiction and Tews’s sentence are
affirmed.




                                                   2